Affirmed and Memorandum Opinion filed February 11, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00349-CR

                 EX PARTE JAMES NORMAN FRYBERGER


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 19CR0839

                          MEMORANDUM OPINION

      Appellant appeals the trial court’s order denying his application for writ of
habeas corpus. Appellant’s appointed counsel filed a brief in which he concludes
the appeal is wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the order of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Wise and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2